DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on June 24, 2021. 
Claims 1-11 were previously canceled. 
Claims 12-16, and 18-20 have been amended. 
Claim 17 has been canceled. 
Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claim 12, Application argues “Thus, the preamble recites a use of the protective bag dispensing system in bagging a flat panel cassette detector against a side of a cart of a mobile X-ray apparatus optionally having a detector storage bin. A use of the protective bag dispensing system is included to help describe certain aspects of the protective bag dispensing system. The claims do not require the presence of a cart, a mobile X-ray apparatus, or a detector storage bin”. However, the claim recites “a back panel mountable against said side of said cart of said mobile X-ray apparatus”.  In remarks filed on December 16, 2020, Applicant argued the prior art must disclose a back panel mountable against a side of a cart of the mobile X-ray apparatus. The cart and the mobile X-ray apparatus are required by the claim and are recited passively. The claim fails to particularly point out whether or not the cart and the mobile X-ray apparatus are required by the claim. 
Regarding the 112(b) rejection of claim 14, Applicant has amended the claim to recite that the fixer includes a fixing portion for removable insertion and fixation to said detector storage bin of said cart. Thus, the feature "for removable insertion and fixation to said detector storage bin of said cart" is a use of the fixing portion, which helps describe the fixing portion.” However, the detector storage bin is required in order for the fixing portion to attach the upper segment. The claim fails to particularly point out whether or not the detector storage bin is required by the claimed invention.
Regarding the 103 rejection, Applicant states that claim 12 has been amended to incorporate features of allowable claim 17. However, Applicant has not incorporated the features of claim 17 to claim 12 and has not included all of the limitations of any intervening claim. As noted in the previous Office action, claim 17 recited “wherein the lower segment of the panel extends toward the side of the cart when the protective bagging system is in a closed positon”. Applicant has amended 12 by adding “the lower segment of the back panel extends away from the front of the protective bag dispending system is in a closed system” which is different from claim 17. Claim 17 relied upon claim 16 which relied upon dependent claim 13. Applicant has not amended claim 12 including the limitations from claims 13 and 16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixer for attaching the upper segment to said side of said cart” in claim 13, “a fixing portion for removable insertion and fixation to said detector storage bin of said car when said cart has said detector storage bin” in claim 14, and “a locking mechanism for locking said detector storage bin of said cart” in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "optionally having a detector storage bin" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Further, the claim recites “a side of a cart of a mobile X-ray apparatus” in the preamble and “a back panel mountable against said side of said cart of said mobile X-ray apparatus” which renders the claim indefinite. The claim fails to particularly point out whether or not the cart of the X-ray mobile apparatus is required by the claimed invention. In [0023] of the instant specification, the bagging system is for X-ray mobile carts. In [0048] of the instant specification, the bagging system configurations disclosed are mounted at the outside of a cart. Therefore, the cart is required. The Examiner has interpreted the claim “a protective bag dispensing system for bagging a flat panel cassette detector against a side of a cart of a mobile X-ray apparatus having a detector storage bin, the protective bag dispensing system comprising: 
the cart of said mobile X-ray apparatus having said detector storage bin; 
a back panel mountable against said side of said cart of said mobile X-ray apparatus, the back panel including an upper segment and a lower segment connected by a hinge; 
a front panel joined to the back panel to define a cavity to support and accommodate an X-ray detector while said X-ray detector is being bagged;
 a bag holder that holds a stack of protective bags, protective bags in the stack of protective bags being individually and removably attached at a top side thereof to allow a protective bag to be removed from the stack of protective bags while said X-ray detector is inserted into the protective bag; wherein
 the lower segment of the back panel extends away from a front of the protective bag dispensing system when the protective bag dispensing system is in a closed position, the back panel has dimensions that exceed a size of the protective bag, and the size of the protective bag 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2012215699; all notations directed to translated Koga) in view of Araki (U.S. 2004/0066899), Sawyer (U.S. 4,490,200), and Timm (U.S. 9,546,023).
Regarding claim 12, as best understood:
Koga discloses a protective bag dispensing system for bagging a flat panel cassette detector against a side of a cart of a mobile X-ray apparatus having a detector storage bin, the protective bag dispensing system comprising: 
a back panel (Translated Koga; [0019], two back plates), the back panel including an upper segment and a lower segment (Translated Koga; [0019], upper and lower back plates) connected (Translated Koga; [0019], upper and lower back plates connected); 
a front panel (Fig. 1, #26) joined to the back panel (Fig. 1, #19 and #20) to define a cavity to support and accommodate an X-ray detector while said X-ray detector is being bagged (Translated Koga; [0026]-[0027], detector is supported while being bagged); 
a bag holder that holds a stack of protective bags (Translated Koga; [0018], large number of cassette storage bags), protective bags in the stack of protective bags (Translated Koga; [0018], large number of cassette storage bags stored) being individually and removably attached 
 wherein the back panel has dimensions that exceed a size of the protective bag (Fig. 1, back panel #19 and #20 larger than bag #12), and the size of the protective bag exceeds a size of said X-ray detector being bagged (Translated Koga; [0008], storage bag exceeds the size of detector cassette).
However, Koga fails to disclose the cart of said mobile X-ray apparatus having said detector storage bin; a back panel mountable against said side of said cart of said mobile X-ray apparatus, segments connected by a hinge; wherein the lower segment of the back panel extends away from the front of the protective bag dispensing system when the protective bag dispensing system is in a closed position.
Araki teaches the cart (Fig. 1, 1) of said mobile X-ray apparatus (Fig. 1, 1) having said detector storage bin ([0034], storage box attached to carriage);  
a back panel mountable against a side of a cart of the mobile X-ray apparatus ([0034], storage box attached to carriage). 
Sawyer teaches segments connected by a hinge (Col. 4, lines 32-55, panel segments are connected together using a hinge).
 Timm teaches the lower segment of the back panel (Fig. 1, 71) extends away from a front of the protective bag dispensing system (Fig 1, lower segment 71 bends backwards) when the protective bag dispensing system is in a closed position (Fig 1, lower segment 71 bends backwards).

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the cassette bag storage of Koga with the hinge taught by Sawyer in order to increasing efficiency of the system by improving the portability and storage (Sawyer; Col. 3, 11-24). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the cassette bag storage of Koga with the back panel movement taught by Timm. One would have been motivated to make such combination in order to improve mobility for increased portability. Therefore, it would have been obvious to combine the cassette bag storage of Koga with the back panel movement taught by Timm to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20, as best understood:
The combination of Koga, Araki, Sawyer, and Timm discloses the protective bag dispensing system according to Claim 12, further comprising spacer elements (Translated Koga; [0021]-[0022], latch rods) located on the back panel (Translated Koga; [0021]-[0022], latch rods) to separate an upper area of the front panel from the back panel by a distance that allows insertion of said X- ray detector into the cavity (Translated Koga; [0021]-[0022], latch rods allow cassette to be inserted into storage bag).
Regarding claim 21, as best understood:

Regarding claim 22, as best understood:
The combination of Koga, Araki, Sawyer, and Timm discloses the protective bag dispensing system according to Claim 12, wherein the back panel includes a rim (Koga; Fig. 1, #24) at the bottom of the back panel to support a flat panel detector cassette (Koga; Fig. 1, #24 supports cassette).
Claims 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2012215699; all notations directed to translated Koga) in view of Araki (U.S. 2004/0066899), Sawyer (U.S. 4,490,200), and Timm (U.S. 9,546,023) as applied to claim 12 above, and further in view of Boyles (U.S. 2009/0090645).
Regarding claim 13, as best understood:
The combination of Koga, Araki, Sawyer, and Timm discloses the protective bag dispensing system according to Claim 12.
However, the combination of Koga, Araki, and Sawyer fails to disclose the upper segment includes a fixer for attaching the upper segment to said side of said cart.
Boyles teaches the upper segment (Fig. 2, upper portion of #111) includes a fixer (Fig. 2, #150) for attaching the upper segment to said side of said cart ([0023], tote can be used with any portable diagnostic device).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dispensing system of Koga, Araki, and Sawyer with the fixer taught by Boyles in order to prevent radiation supplies from being damaged and contaminated (Boyles; 
Regarding claim 16, as best understood:
The combination of Koga, Araki, Sawyer, Timm, and Boyles discloses the protective bag dispensing system according to Claim 12, wherein the lower segment (Koga; Fig. 1, #19) aligns with the upper segment (Koga; Fig. 1, #20) to define a single straight segment when the protective bag dispensing system is located in an open position (Koga; Fig. 1, lower #19 and upper segments #20 are straight).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koga (JP 2012215699; all notations directed to translated Koga) in view of Araki (U.S. 2004/0066899), Sawyer (U.S. 4,490,200), and Timm (U.S. 9,546,023) as applied to claim 12 above, and further in view of Castro (U.S. 2016/00011973).
Regarding claim 19, as best understood:
The combination of Koga, Araki, Sawyer, and Timm discloses the protective bag dispensing system according to Claim 12.
However, the combination of Koga, Araki, Sawyer, and Timm fails to disclose further comprising a magnet on the lower segment of the back panel.
Castro teaches a magnet on the lower segment of the back panel ([0127], attaching using magnets). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the cassette bag dispensing system of Koga with the magnet taught by Castro. One would have been motivated to make such combination in order to provide a more stable attachment to a surface for easier installation. Therefore, it would have been obvious to combine .
Allowable Subject Matter
Claims 14-15, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Koga (JP 2012215699; all notations directed to translated Koga), Araki (U.S. 2004/0066899), Sawyer (U.S. 4,490,200), Timm (U.S. 9,546,023), and Boyles (U.S. 2009/0090645).
Regarding claim 14, as best understood:
The combination of Koga, Araki, Sawyer, Timm and Boyles discloses the protective bag dispensing system according to Claim 13.
However, the combination of Koga, Araki, Sawyer, and Boyles fails to disclose wherein the fixer includes a fixing portion fir removable insertion and fixation to said detector storage bin of said cart when said cart has said detector storage bin. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome 112(b) rejection above, and rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claim 15 is indicated as allowable by virtue of its dependency.
 Regarding claim 18, as best understood:

However, the combination of Koga, Araki, Sawyer, Timm and Boyles fails to disclose wherein the back panel includes a rectangular panel made of a flexible material,
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome 112(b) rejection above, and rewritten in independent form to include all of the limitations of the base claim and any intervening claim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884